                                                        Mark R. Thierman, Nev. Bar No. 8285
                                                    1
                                                        mark@thiermanbuck.com
                                                    2   Joshua D. Buck, Nev. Bar No. 12187
                                                        josh@thiermabuck.com
                                                    3   Leah L. Jones, Nev. Bar No. 13161
                                                        leah@thiermanbuck.com
                                                    4
                                                        Joshua R. Hendrickson, Nev. Bar No. 12225
                                                    5   joshh@thiermanbuck.com
                                                        THIERMAN BUCK LLP
                                                    6   7287 Lakeside Drive
                                                        Reno, Nevada 89511
                                                    7
                                                        Tel. (775) 284-1500
                                                    8   Fax. (775) 703-5027
                                                    9   Attorneys for Plaintiff and the Putative Classes
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                                   UNITED STATES DISTRICT COURT
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                                            DISTRICT OF NEVADA
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                        CHRISTOPHER NELSON, on behalf of                      Case No.: 3:21-cv-00066-MMD-CLB
                   Reno, NV 89511




                                                   13   himself and all others similarly situated,
                                                   14                          Plaintiff,                     STIPULATION AND ORDER FOR AN
                                                                                                              EXTENSION OF TIME TO RESPOND
                                                   15          vs.                                            TO DEFENDANT’S MOTION TO
                                                   16                                                         DISMISS
                                                        WAL-MART ASSOCIATES, INC. and DOES
                                                   17   1 through 50, inclusive,                              (First Request)

                                                   18                          Defendant(s).
                                                   19
                                                               Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Christopher Nelson (“Plaintiff”)
                                                   20
                                                        and Defendant Wal-Mart Associates, Inc. (“Defendant”), by and through their respective counsel
                                                   21
                                                   22   of record, hereby request and stipulate to extend the time for Plaintiff to respond to Defendant’s

                                                   23   Motion to Dismiss Palintiff’s First Amended Collecive and Class Action Complaint (“Motion”).

                                                   24   (ECF No. 16.) Plaintiff’s response to the Motion is currently due April 30, 2021. The parties

                                                   25   request an extension of time up to and including May 14, 2021 for Plaintiff to respond. This is

                                                   26   the parties’ first request for an extension of time with respect to this Motion.
                                                   27   ...
                                                   28   ...


                                                                                                        -1-
                                                    1          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                    2   DATED this 27th day of April, 2021.            DATED this 27th day of April, 2021.
                                                    3
                                                        THIERMAN BUCK LLP                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART
                                                    4                                                  P.C.

                                                    5   /s/ Joshua D. Buck                             /s/ Dana B. Salmonson
                                                    6   Mark R. Thierman                               Anthony L. Martin
                                                        Nevada Bar No. 8285                            Nevada Bar No. 8177
                                                    7   Joshua D. Buck                                 Dana B. Salmonson
                                                        Nevada Bar No. 12187                           Nevada Bar No. 11180
                                                    8
                                                        Leah L. Jones                                  Wells Fargo Tower
                                                    9   Nevada Bar No. 13161                           Suite 1500
                                                        Joshua R. Hendrickson                          3800 Howard Hughes Parkway
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   Nevada Bar No. 12225                           Las Vegas, NV 89169
                                                        7287 Lakeside Drive                            Attorneys for Defendant Wal-Mart Associates,
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                        Reno, NV 89511                                 Inc.
              THIERMAN BUCK LLP




                                                   12   Attorneys for Plaintiff Christopher Nelson
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                                                                     ORDER
                                                   14
                                                   15          IT IS SO ORDERED.

                                                   16
                                                   17                                                UNITED STATES JUDGE

                                                   18                                                 April 28, 2021
                                                                                                     DATED
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28



                                                                                                      -2-
